United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-3715
                                ___________

Wanda Mason,                          *
                                      *
            Plaintiff-Appellant,      *
                                      *
      v.                              *
                                      *
American Transportation Corporation, *
doing business as AmTran;             *
                                      *
            Defendant,                *
                                      *
USAble Life,                          *
                                      *
            Defendant-Appellee.       * Appeal from the United States
____________________                  * District Court for the Eastern
                                      * District of Arkansas.
Wanda Mason,                          *
                                      *      [UNPUBLISHED]
            Plaintiff-Appellant,      *
                                      *
      v.                              *
                                      *
American Transportation Corporation, *
doing business as AmTran;             *
                                      *
            Defendant,                *
                                      *
USAble Life,                          *
                                      *
            Defendant-Appellee.       *
                                 ___________
                              Submitted: April 14, 2000

                                   Filed: April 19, 2000
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Wanda Mason sought disability benefits under a group disability plan issued by
USAble Life to Mason's employer, American Transportation Corporation. The plan
decided Mason was not totally disabled on the last day of her employment and denied
long-term disability benefits. Mason then brought this ERISA lawsuit in federal court.
Reviewing Mason's claim de novo, the district court found Mason was not completely
disabled on the last day of her employment and held the plan provided no coverage.
Mason appeals. Having carefully reviewed the case, we conclude the district court
correctly rejected Mason's claim. Contrary to Mason's view, the district court's findings
are not clearly erroneous. The court properly credited the testimony of the doctor
treating Mason's high blood pressure condition rather than Mason's former doctor, who
was retired. Finally, we reject Mason's assertion that the district court failed to
consider Mason's working conditions and job duties, or abused its discretion in denying
Mason's requests for discovery. We thus affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-